883 F.2d 1027
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Roland CHANDLER, Petitioner,v.DEPARTMENT OF the AIR FORCE, Respondent.
No. 88-3451.
United States Court of Appeals, Federal Circuit.
July 20, 1989.

Before MARKEY, Chief Judge, EDWARD S. SMITH, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), CH07528610164, affirming the Department of the Air Force's removal of Roland Chandler (Chandler) for misconduct, is affirmed.

OPINION

2
Substantial evidence supports the presiding official's determination that the Air Force weighed relevant factors as prescribed in Douglas v. Veterans Administration, 5 MSPB 313 (1981), before proposing Chandler's removal, and that an appropriate penalty was selected.  We cannot say that removal was totally unwarranted in light of all relevant factors.    See Yeschick v. Department of Transportation, 801 F.2d 383, 384-85 (Fed.Cir.1986);  DeWitt v. Department of the Navy, 747 F.2d 1442, 1445 (Fed.Cir.1984), cert. denied, 470 U.S. 1054 (1985).


3
We do not agree with Chandler that "the presiding official erred in failing to find retaliation against Chandler by Evans."    The presiding official was at liberty to credit Evans' testimony, that testimony being neither inherently improbable nor discredited by undisputed fact or physical evidence.    See Carosella v. United States Postal Service, 816 F.2d 638, 641 (Fed.Cir.1987).


4
We also deny Chandler's motion to remand to the United States District Court for the Southern District of Ohio.  The district court correctly found it had no claims of discrimination before it and correctly transferred the case to this court.    See Daniels v. United States Postal Service, 726 F.2d 723, 724 (Fed.Cir.1984);  Hill v. Department of the Air Force, 796 F.2d 1469, 1471-72 (Fed.Cir.1986);  Hymen v. Merit Systems Protection Board, 799 F.2d 1421, 1422 (9th Cir.1986).